EXHIBIT 10.1

[ex101loanagreementapg002.gif] [ex101loanagreementapg002.gif]







LOAN AGREEMENT







$ 500.00

       Date:  August 14, 2009




FOR VALUE RECEIVED, the undersigned party, hereinafter referred to as "Payor",
unconditionally promises to pay to the order of Marycliff Investment, Inc.,
hereinafter referred to as "Payee or Holder", at its office located at 2910 East
57 th Avenue, Suite 5, Spokane, Washington 99223 or at such other places as the
Holder hereof may designate in writing, the principal sum of $ 500.00 with
interest thereon from August 14, 2009, to maturity on February 14, 2010, at the
rate of Six Percent (6%).  

Interest shall accrue on the principal balance as such balance may be
outstanding from time to time and, in the event the note is called by Payee,
shall be payable on such call date.  Payment of principal and any other sum due
hereunder shall be made in lawful money of the United States of America.  

Upon default by Payor in the payment of the principal amount of or any other sum
due in accordance with the terms of this note, the Payee, at its option, may
proceed against the Payor.  In the event of such default, the Payor agrees to
pay all cost and expenses of collection, including reasonable attorney's fees
and interest from the date of such default, on the principal amount unpaid, at
the maximum rate permitted by law.  If the Payor defaults on the term of this
note and then by legal action is required to pay this note in full, with
interest, the collateral shares will not be considered part of this transaction
and the funds paid by the payee to the Payor will be deemed to be liquidated
damages.

The Payor hereby waives presentment and demand for payment, notice or dishonor,
protest and notice of protest.  This note (i) may not be changed, waived,
discharged or terminated except by an instrument in writing signed by the party
against which enforcement of such change, waiver, dischargement or termination
is sought and (ii) shall be binding upon Payor, its successors, assigns and
transferees and shall inure to the benefit of and be enforceable by Payee, its
successors and assigns.

--------------------------------------------------------------------------------

This note shall be construed and governed in all respects by the laws of the
State of Washington applicable to contracts made and to be performed therein.

If any provisions of this note are declared invalid, illegal or unenforceable,
the balance of this note shall remain in full force and effect.




IN WITNESS WHEREOF, the Payor has executed this note on the day and year first
written above.










   Trevenex Resources, Inc.

COMPANY NAME







   /s/ Scott Wetzel

 SCOTT WETZEL, PRESIDENT









